              Case: 3:19-cv-50306 Document #: 6 Filed: 11/18/19 Page 1 of 2 PageID #:31

                                 UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                             FOURTH AMENDED GENERAL ORDER 19.OOO7

On May 10, 2019, the Honorable Frederick J. Kapala took inactive Senior Judge status and will no longer be
assigned any civil or criminal cases. In order to continue court operations in the Western Division of the
Northern District of Illinois, it is necessary to reassign cases that need to have matters scheduled on or after
May 11,2019; therefore

IT IS FURTHER ORDERED that effective June 27,2019, the Clerk of Court is to modify the civil case
assignment wheel to assign all new civil cases randomly to the Honorable Philip G. Reinhard and the judges
who have indicated that they are available to hear civil cases in the Western Division as noted in the revised
attachment.

IT IS FURTHER ORDERED that upon the entry of an order by the Honorable Philip G. Reinhard indicating
that a civil or criminal case should be reassigned pursuant to the provisions of 28 U.S.C. Q 294(b), the Clerk of
the Court shall immediately randomly reassign the case to another district judge utilizing the newly created
reassignment wheel and docket a copy of this order on the reassigned case; and

IT IS FURTHER ORDERED that IOP l1(d) will remain in full effect; and

IT IS FURTHER ORDERED that          cases impacted by this order   will not be part of the Mandatory Initial
Discovery Pilot Project; and

IT IS FURTHER ORDERED that upon the confirmation of a district judge who is assigned full-time to the
Western Division, all open cases that were reassigned to the Eastem Division district judges pursuant to this
order shall be reassigned to the newly confirmed Western Division district judge; and




                                              ENTER:




                                         aG.
                                              FOR THE COURT




                                              Chief Judge


Dated at Chicago, Illinois this   ZffiJune,2o1e




                                                    Page   I of2
             Case: 3:19-cv-50306 Document #: 6 Filed: 11/18/19 Page 2 of 2 PageID #:31

                            Attachment to Fourth Amended General Order l9-0007

District Judges to be added to the civil case reassignment wheel for the Western Division:

Honorable John Robert Blakey
Honorable Thomas M. Durkin
Honorable Sara L. Ellis
Honorable Gary S. Feinerman
Honorable Matthew F. Kennelly
Honorable John Z. Lee
Honorable Joan Humphrey Lefkow (50 Percent Assignment)
Honorable Harry D. Leinenweber (50 Percent Assignment)
Honorable Rebecca R. Pallmeyer (50 Percent Assignment)
Honorable John J. Tharp Jr.

District Judges to be added to the criminal case assignment/reassignment wheel for the Western Division:

Honorable John Robert Blakey
Honorable Sara L. Ellis
Honorable Virginia M. Kendall
Honorable Matthew F. Kennelly
Honorable JohnZ.Lee
Honorable Joan Humphrey Lefkow (50 Percent Assignment)
Honorable Harry D. Leinenweber (50 Percent Assignment)
Honorable Rebecca R. Pallmeyer
Honorable John J. Tharp Jr.




                                                   Page2   of2
